Defendant appeals from a decision and order of the County Court, Kings County, denying a motion in the nature of coram nobis, whereby he sought to set aside a judgment of conviction rendered and sentence imposed after his plea of guilty to attempted arson in the third degree. Order affirmed. Appeal from decision dismissed. The record of the proceedings at the time of the withdrawal of the plea of not guilty and the entry of the plea of guilty, as well as at the time of sentence, discloses that defendant had agreed to and did personally enter the plea of guilty. Nothing in his affidavit or in the record suggests that fraud was practiced by the Trial Judge, the defendant’s attorney, or the assistant district attorney. The motion was, therefore, properly denied. (People V. Sadness, 300 N. Y. 69.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.